DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “wherein a communication duty-cycle ratio of a given mesh-network node in the one or more mesh-network nodes specifies a relative amount of communication that occurs via the given mesh-network node in the mesh network relative” is indefinite as ratio is quantitative relation between an first amount/value and second amount/value, and the claim does not further specify the second amount. The same deficiency also appear in independent claims 13 and 17, and dependent claims 2-
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-15, 17 and 19-20 of U.S. Patent No. US11019479B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application 17/123,720 and US11019479B2 claim an electronic device to select candidate mesh-network nodes to a root device in a mesh network; compute, via the interface circuit, communication performance metrics of the candidate mesh-network nodes in the second electronic devices, wherein a communication performance metric of a given candidate mesh-network node in the candidate mesh-network nodes corresponds to at least a measured or estimated data rate for successful communication; identify one or more mesh-network nodes in the candidate mesh-network nodes and determine associated communication duty-cycle ratios based at least in part on the computed communication performance metrics, wherein a communication duty-cycle ratio of a given mesh-network node in the one or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 14-18 and 20-21 of U.S. Patent No. US10542408B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application 17/123,720 and US10542408B2 claim an electronic device to select candidate mesh-network nodes to a root device in a mesh network; compute, via the interface circuit, communication performance metrics of the candidate mesh-network nodes in the second electronic devices, wherein a communication performance metric of a given candidate mesh-network node in the candidate mesh-network nodes corresponds to at least a measured or estimated data rate for successful communication; identify one or more mesh-network nodes in the candidate mesh-network nodes and determine associated communication duty-cycle ratios based at least in part on the computed communication performance metrics, wherein a communication duty-cycle ratio of a given mesh-network node in the one or more mesh-network nodes specifies a relative amount of communication that occurs via the given mesh-network node in the mesh network relative; and provide, from the interface circuit, information addressed to the root device via the one or more mesh-network nodes based at least in part on the communication duty-cycle ratios.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20080225737 A1), hereinafter Gong in view of Kish et al. (US 9979626 B2), hereinafter Kish with pub. Date 5/19/2011.
Regarding claim 1, Gong teaches an electronic device (Gong: para. [0015-0018]), comprising:
an interface circuit configured to communicate with second electronic devices (Gong: para. [0017 & 0026] and figure 3B wireless network interface 322 and antenna 328), wherein the electronic device is configured to:
select candidate mesh-network nodes to a root device in a mesh network (Gong: para. [0015-0018 & 0013] the mesh access points are logically arranged in a hierarchy for purposes of routing traffic to the root access point (RAP), and on to a network. An upstream direction toward the root access point 21. For example, in the hierarchical mesh network illustrated in FIG. 1, the first hop mesh access point 31 is the parent of intermediate mesh access point 33. In addition, intermediate mesh access points 33 and 34 are the parent to leaf mesh access point 35. And para. [0018] individual mesh access points automatically discover their neighbors and configure hierarchical routing configurations by selecting parent nodes based on a variety of factors. Mesh access points, in some systems, connect to a wireless controller through one or more parents nodes in the routing hierarchy);
compute, via the interface circuit, communication performance metrics of the candidate mesh-network nodes in the second electronic devices (Gong: para. [0038-0039] measurements of client traffic, in which an utilization of upstream and downstream data and figure 5 step 504), wherein a communication performance metric of a given candidate mesh-network node in the candidate mesh-network nodes corresponds to at least a measured (Gong: para. [0038-0039] measurements of client traffic, in which an utilization of upstream and downstream data and figure 5 step 504) or estimated data rate for successful communication;
identify one or more mesh-network nodes in the candidate mesh-network nodes and determine associated communication duty-cycle ratios (Gong: para. [0038-0039] allocation ratio) based at least in part on the computed communication performance metrics (Gong: para. [0038] determines how much share of r should be allocated to between upstream and downstream traffic. This allocation, in one implementation, is performed based on the measurements of client traffic. Initially, the upstream share and the downstream share are set to be equal—i.e., r_u=r_d=50%*r, where r_u is the upstream client date rate and r_d is the downstream client data rate. Then, based on the measurements client traffic and figure 5 step 506), 
wherein a communication duty-cycle ratio of a given mesh-network node in the one or more mesh-network nodes specifies a relative amount of communication that occurs via the given mesh-network node in the mesh network relative (Gong: para. [0038] determines how much share of r should be allocated to between upstream and downstream traffic. This allocation, in one implementation, is performed based on the measurements of client traffic. Initially, the upstream share and the downstream share are set to be equal—i.e., r_u=r_d=50%*r, where r_u is the upstream client date rate and r_d is the downstream client data rate. Then, based on the measurements client traffic and figure 5 step 506); and
provide, from the interface circuit, information addressed to the root device via the one or more mesh-network nodes (Gong: para. [0015-0018 & 0013] the mesh access points are logically arranged in a hierarchy for purposes of routing traffic to the root access point (RAP), para. [0016-0018] through the intermediate and parent MAPs, and on to a network) based at least in part on the communication duty-cycle ratios (Gong: para. [0038 & 0039] based on the allocated ratio).
It is noted that Gong does not explicitly disclose: a communication performance metric of a given candidate mesh-network node in the candidate mesh-network nodes corresponds to at least estimated data rate for successful communication.
estimated data rate for successful communication (Kish: col. 5 lines 40-61 antenna element 310A may request and receive local throughput information. Local throughput is an approximate measure of the throughput between the candidate node and node 220A, and col. 5 lines 40-61antenna element 310A may probe request to those “limited” candidate nodes, and col. 5 lines 40-61 The candidate nodes may send probe responses, which may be received by antenna element 310A. Antenna element 310A may request and receive local throughput information. Local throughput is an approximate measure of the throughput between the candidate node and node 220A). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kish in the device of Gong. One of ordinary skill in the art would be motivated to do so for such utilization measurement allow controller to improve network capacity by reducing co-channel interference (Kish: col. 7 lines 4-5).

Regarding claim 2, Gong and Kish teach the electronic device of claim 1, wherein the computing comprises:
providing, from the interface circuit, packets addressed to the candidate mesh-network nodes (Kish: col. 5 lines 40-61antenna element 310A may probe request to those “limited” candidate nodes); and
(Kish: col. 5 lines 40-61 The candidate nodes may send probe responses, which may be received by antenna element 310A. Antenna element 310A may request and receive local throughput information. Local throughput is an approximate measure of the throughput between the candidate node and node 220A). One of ordinary skill in the art would be motivated to do so for such utilization measurement allow controller to improve network capacity by reducing co-channel interference (Kish: col. 7 lines 4-5).

Regarding claim 3, Gong and Kish teach the electronic device of claim 1, wherein the one or more mesh-network nodes comprise a dynamically determined communication path in the mesh network (Gong: para. [0015-0018 & 0013] the mesh access points are logically arranged in a hierarchy for purposes of routing traffic to the root access point (RAP), para. [0016-0018] through the intermediate and parent MAPs, and on to a network).

Regarding claim 4, Gong and Kish teach the electronic device of claim 1, wherein the candidate mesh-network nodes are selected based at least in part on estimated data rates for successful communication (Kish: col. 5 lines 40-61 Antenna element 310A may also limit the probe requests to those candidate nodes whose backhaul throughput is the same or higher than the backhaul throughput of the parent node); and
(Kish: col. 5 line 23 signal strength), airtime usage by the given candidate mesh-network node (Kish: col. 5 lines 40-61 The candidate nodes may send probe responses, which may be received by antenna element 310A. Antenna element 310A may request and receive local throughput information. Local throughput is an approximate measure of the throughput between the candidate node and node 220A), and an advertised throughput associated with the given candidate mesh-network node (Kish: col. 5 line 66 to col. 6 lines 11 antenna element 310A may be provided with an uplink throughput associated with the parent node of node 220A. Antenna element 310A may then advertise that uplink throughput as the backhaul throughput of node 220A. The other nodes may receive that backhaul information in response to their own probe requests and may use that backhaul information to determine whether to associate with node 220A).  One of ordinary skill in the art would be motivated to do so for such utilization measurement allow controller to improve network capacity by reducing co-channel interference (Kish: col. 7 lines 4-5).

Regarding claim 5, Gong and Kish teach the electronic device of claim 4, wherein at least one of the airtime usage and the advertised throughput are included in beacons communicated in the mesh network (Kish: col. 5 line 66 to col. 6 lines 11 Antenna element 310A may further emit a beacon to advertise the backhaul throughput of node 220A to other nodes in hybrid mesh network 100).  One of (Kish: col. 7 lines 4-5).

Regarding claim 6, Gong and Kish teach the electronic device of claim 1, wherein the candidate mesh-network nodes are selected based at least in part on estimated data rates for successful communication (Kish: col. 5 lines 40-61 Antenna element 310A may also limit the probe requests to those candidate nodes whose backhaul throughput is the same or higher than the backhaul throughput of the parent node); and
wherein the estimated data rate for successful communication of the given candidate mesh-network node in the candidate mesh-network nodes corresponds to a throughput between the given candidate mesh-network node and the root device in the mesh network and a throughput metric corresponding to a throughput between the given candidate mesh-network node and the electronic device (Kish: col. 5 lines 40-61 A candidate node in a network may advertise backhaul throughput information concerning the throughput between the candidate node and the root node 210).     Application No. 15/469,496One of ordinary skill in the art would be motivated to do so for such utilization measurement allow controller to improve network capacity by reducing co-channel interference (Kish: col. 7 lines 4-5).

Regarding claim 7, Gong and Kish teach the electronic device of claim 1, wherein the computed communication performance metrics comprise an uplink (Gong: para. [0039] collects upstream and downstream utilization data (504) and determines the allocation between upstream and downstream traffic based on the ratio of observed upstream traffic to observed downstream traffic (506)).
Regarding claim 8, Gong and Kish teach the electronic device of claim 1, wherein the computed communication performance metrics correspond to one hop in the mesh network (Gong: para. [0032] one hop).

Regarding claims 13-15, Gong teaches a non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing a program module that, when executed by the electronic device (Gong: para. [0022] software module stored in memory including instructions for performing the functions) and Gong and Kish disclose all the limitations as discussed in the rejection of claims 1, 2, and 4, therefore nt-CRM claims 13-15 are rejected using the same rationales.

Regarding claims 17-20, Gong and Kish disclose all the limitations as discussed in the rejection of claims 1, 2, 4 and 8, therefore method claims 17-20 are rejected using the same rationales.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong and Kish as applied to claim 1 above, and further in view of Cheng et al. (US 20080198829 A1).
Regarding claim 9, Gong and Kish teach the electronic device of claim 1, and Gong and Kish do not explicitly teach wherein the communication performance metrics of the candidate mesh-network nodes are computed in a round-robin fashion.
However, Cheng from the same or similar fields of endeavor teaches the use of: wherein the throughputs of the candidate mesh-network nodes are measured in a round-robin fashion (Cheng: para. [0198] the approach could be to respond to each neighbor in turn (i.e., in round-robin order)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cheng in the modified device of Gong and Kish. One of ordinary skill in the art would be motivated to do so for fairly accommodating and responding network request (Cheng: para. [0198]).

Claims 10 and 16is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong and Kish as applied to claim 1 above, and further in view of Chang et al. (US 20150326633 A1), hereinafter Chang.
Regarding claim 10, Gong and Kish teach the electronic device of claim 1, wherein, when a computed communication performance metric of the given candidate mesh-network node exceeds other computed communication performance metrics by a predefined value (Gong: para. [0039] if the change in upstream and or downstream client data rate would exceed a threshold (508)), the one or more mesh-network nodes comprise the candidate mesh-network node and the associated communication duty-cycle ratio is one hundred percent (Gong: para. [0033] network traffic may often be bursty, to achieve high bandwidth utilization, the threshold α can be set to more than 100%); and
wherein, when maximum computed communication performance metrics (Gong: para. [0033] determined that the maximum available bandwidth of the total available network capacity), and Gong and Kish do not explicitly teach: which are associated with at least two candidate mesh-network nodes, are within a second predefined value of each other, the one or more mesh-network nodes comprise at least the two candidate mesh-network nodes and the associated communication duty-cycle ratios are based at least in part on ratios of the computed communication performance metrics of at least the two candidate mesh-network nodes.
However, Cheng from the same or similar fields of endeavor teaches the use of: which are associated with at least two candidate mesh-network nodes, are within a predefined value of each other, the one or more mesh-network nodes comprise at least the two candidate mesh-network nodes and the associated communication duty-cycle ratios are based on ratios of the measured throughputs of at least the two candidate mesh-network nodes (Chang: para. [0035] the ratio values of two transmitting nodes N, wherein for example, the ratio values of two transmitting nodes N1 and N2 are 0.49 and 0.52 respectively.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chang in the modified device of Gong and Kish. One of ordinary skill in the art would be motivated to do so for the sub-stream may be adapted to any bandwidth allocation ratio, thereby the remaining bandwidth of a node may be fully utilized (Chang: para. [0049]).
Regarding claim 16, Gong, Kish and Chang disclose all the limitations as discussed in the rejection of claim 10, therefore nt-CRM claim 16 is rejected using the same rationales.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong and Kish as applied to claims 1 and 14 above, and further in view of Dasgupta et al. (US 20140219078 A1), hereinafter Dasgupta.
Regarding claim 12, Gong and Kish teach the electronic device of claim 1, wherein the one or more mesh-network nodes are identified (Gong: para. [0018] individual mesh access points automatically discover their neighbors and configure hierarchical routing configurations by selecting parent nodes based on a variety of factors. Mesh access points, in some systems, connect to a wireless controller through one or more parents nodes in the routing hierarchy) and the communication duty-cycle ratios are determined (Gong: para. [0039] collects upstream and downstream utilization data (504) and determines the allocation between upstream and downstream traffic based on the ratio of observed upstream traffic to observed downstream traffic (506)) and Gong and Kish do not explicitly teach: determined using Bayesian analysis.
However, Dasgupta from the same or similar fields of endeavor teaches the use of:  determined using Bayesian analysis (Dasgupta: para. [0037] applying Bayesian analysis in mesh network para. [0025]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Dasgupta in the modified device of Gong and Kish. One of ordinary skill in (Dasgupta: para. [0056]).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Zinger et al.  US 20200025629 A1 in para. [1009] teaches ratio of an amount of data originating at an individual device and/or transmitted for use by the individual device to a bandwidth available at the individual device is equal to or less than 10%, 5%, 1%, 0.1%, 0.01%, 0.0001% or 0.00001%. amount of data and the at least one resource is substantially predefined, predefined or variable; and wherein a ratio of an amount of data originating at an individual device and/or transmitted for use by the individual device to a bandwidth available at the individual device is equal to or less than 10%, 5%, 1%, 0.1%, 0.01%, 0.0001% or 0.00001%.

Weaver et al. US 6574669 B1 teaches probability matrix (M10) indicates the following percentage values for the routing of network traffic, destined for Node 3, from the source node (i.e., Node 1 which is the router 26) to the destination node (i.e., Node 3 which is the routing switch 20): 1. 15% of network traffic from Node 1 should be routed to Node 2; 2. 85% of network traffic from Node 1 should be routed to Node 4; 3. 100% of network traffic from Node 2 (and originating from Node 1, destined for Node 3) should go to Node 3; and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468